Citation Nr: 0014988	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-20 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to April 
1962.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which denied service 
connection for PTSD.  The veteran requested an RO hearing, 
but he failed to appear for a scheduled hearing in June 1999 
and requested in July 1999 that his appeal be adjudicated on 
the evidence of record.  

The Board notes that in the March 1997 decision the RO also 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  The veteran submitted a timely notice of 
disagreement with that denial, and a statement of the case 
was issued to him in May 1997.  In July 1997, the veteran 
submitted a statement pertaining to his PTSD claim, and the 
RO accepted this statement (in lieu of VA Form 9) as a timely 
filed substantive appeal as to the PTSD issue only.  The 
veteran did not submit a VA Form 9 (or a statement that could 
be accepted as a substantive appeal) with regard to his back 
claim.  As the veteran did not perfect an appeal as to the 
back issue by filing a timely substantive appeal, that issue 
is not on appeal and will not be addressed in the present 
decision.  38 U.S.C.A. § 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.200 (1999); Roy v. Brown, 5 Vet. App. 
554 (1993).


FINDINGS OF FACT

The purported service stressor for claimed PTSD is a car 
accident in which the veteran was injured, a second 
serviceman injured, and a third serviceman killed.  The 
veteran was the driver of the car involved in the accident, 
was then driving under the influence of alcohol, and was 
otherwise engaged in deliberate or intentional wrongdoing 
(including driving at an excessive rate of speed while 
attempting to elude police who were in pursuit) with 
knowledge of or wanton and reckless disregard of the probable 
consequences.  His conduct caused the accident and all 
associated disabilities.


CONCLUSION OF LAW

The claimed stressor for PTSD was due to the veteran's own 
willful misconduct and abuse of alcohol and was not in the 
line of duty; thus, service connection for PTSD is precluded.  
38 U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 
(n), 3.301, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1959 to April 1962.  He served during peacetime and 
did not engage in combat.  His service medical records show 
he was treated for various physical injuries (fractures and 
lacerations) as a result of an auto accident in North 
Carolina in October 1961.  The police report indicates that 
the veteran and two other Marines were riding in a car which 
was being followed by alcohol, beverage, and control officers 
who suspected drunk driving.  Police were summoned and 
unsuccessfully attempted to stop the car.  The veteran's car 
ran a stop sign.  A high speed chase ensued at speeds of 
about 80 miles an hour, the veteran's car was weaving from 
side to side on the road, and eventually it left the road and 
hit a tree.  All the occupants were thrown from the car.  The 
report notes that the driver had been drinking.  The veteran 
and another Marine received serious injuries, and the third 
Marine was pronounced dead on arrival at the hospital.  The 
veteran reported to the police that the deceased Marine had 
been the driver of the car, although the police suspected 
that he had been the operator of the car at the time of the 
accident.  A December 1961 supplement to the report notes 
that the veteran was the admitted last driver of the vehicle 
and it was pretty well established that he was the driver at 
the time of the collision, but he was not charged with 
manslaughter in a civilian court due to the weakness of the 
case and because he had beed indicted on a charge of 
manslaughter by the Marine Corps and subject to a general 
court-martial.  

Service medical records from the hospital where the veteran 
was treated after the accident note that at one point he said 
he did not know whether he was the driver or passenger of the 
car.  It was later reported that he was facing manslaughter 
charges and denied being drunk or driving at the time of the 
accident.  A psychiatric evaluation noted a long history of 
maladjustment and law violations before and during service.  
The doctor commented that the veteran had a consistent and 
severe history of complete maladaptation and aggressiveness 
throughout his entire life, that he was totally unsuitable 
for entry into the Marine Corps in the first place, that 
continuation in service would be a hazard to himself and 
others, that he was diagnosed with a personality disorder, 
and that discharge from service for unsuitability was 
recommended.  The veteran was discharged from the hospital in 
January 1962 with multiple diagnoses, including antisocial 
personality and passive-aggressive reaction, both existing 
prior to service.  On an April 1962 medical examination for a 
general discharge, the veteran was normal psychiatrically.  
He was discharged from service under honorable conditions on 
the basis of unsuitability associated with a character or 
behavior disorder.      

From September to November 1977, the veteran was hospitalized 
at a VA facility, mainly for alcohol addiction.  He reported 
he began drinking alcohol at the age of 14 and had a long 
history of alcohol problems and treatment.  

In a January 1978 Report of Accidental Injury, the veteran 
claimed that he experienced physical injuries as well as 
severe mental anguish as a result of his inability to cope 
with the charge of manslaughter arising out of a 1961 car 
accident.  He stated that the charge was not proved.  He 
reported that he was a passenger in the car and that prior to 
the accident he was at a dance.  

The file shows numerous other episodes of treatment for 
alcoholism, including hospitalization at a VA facility in 
January 1978 and hospitalization at a state facility from May 
to June 1978.  

In May 1992, the veteran was hospitalized at the VA for 
detoxification and alcohol rehabilitation.  During his stay, 
he submitted a statement to the RO, indicating that he was 
involved in a car accident during service which crippled him 
physically and mentally; that there was an attempt to court 
martial him for manslaughter; that he was not given a medical 
discharge from service but rather was "whisked" right out 
of service; and that the car accident led him to become an 
alcoholic and caused him great depression.  He was discharged 
from the VA hospital with a primary diagnosis of alcohol 
dependence.  

Records from the Social Security Administration in June and 
July 1992 show that the veteran submitted a disability claim, 
alleging that he had not been able to hold a job due to 
physical ills and alcohol and nicotine dependence.  

VA records show that in July and August 1992 the veteran 
received outpatient treatment for alcohol abuse and 
depressive mood.  In October 1992, he was readmitted to the 
VA hospital for alcohol intoxication and dependence.  In 
February and June 1993, he was seen in the mental hygiene 
clinic in regard to alcohol treatment.

On a September 1993 VA examination, the veteran reported that 
he had been involved in a serious auto accident in service.  
He stated that he had been drinking and was charged by the 
military authorities with vehicular homicide and 
manslaughter.  He stated he did not serve a prison term but 
was instead discharged early with a general discharge.  He 
indicated that since the accident he had suffered from 
persistent depression and alcoholism.  He alleged that he 
kept thinking about what he was put through after the 
accident, specifically that he was harassed and shown photos 
of his friend who died in the accident in an attempt to 
induce him to admit he had been driving the car.  He gave a 
long history of offenses and incarcerations after service.  
The diagnoses were alcohol dependence, mixed personality 
disorder, and major depressive disorder with psychosis.  

VA records show that from May to June 1995 the veteran was 
hospitalized at the VA for alcohol detoxification.  He was 
hospitalized again from June to July 1995 for an alcohol 
problem.  He reported that in service he was driving while 
intoxicated and a passenger was killed.  He was able to 
relate to depression, especially as it related to the death 
of a passenger in a car he was driving while intoxicated.  
The diagnoses alcohol and nicotine dependence, recurrent 
depression, and mixed personality traits with borderline 
features.  

In July 1995, the veteran submitted a claim for service 
connection for PTSD, which he characterized as "mental 
anguish."  He stated that he was severely injured in an auto 
accident during service and that as a consequence of his 
involvement in the accident he resorted to drinking alcohol 
and became an alcoholic.  

In December 1996, VA outpatient records show that the veteran 
said he had a flashback and desired to talk about a car 
accident in service.  He reported that he was the driver of 
the car when his friend was killed and that alcohol was a 
factor.  The impression was that he may have a psychotic 
illness, possibly secondary to chronic alcoholism; PTSD, 
chronic, mild, and exacerbated by alcohol; periodic 
depression associated with isolation; and anxiety associated 
with paranoid thinking.  

In a January 1997 statement, the veteran asserted that the 
auto accident in service led to PTSD and made it difficult 
for him to function in society.  He also stated that the 
accident led him to a life of alcohol in order to deal with 
his emotional and physical problems.  

On a February 1997 VA examination, the veteran denied being 
in any combat situation.  He reported that during service he 
was involved in an auto accident in which he was the driver.  
He admitted he had been drinking prior to the accident.  He 
reported that he was charged by military authorities with 
vehicular homicide and manslaughter but that the charges were 
later dropped and he was given a general honorable discharge 
with reduction in rank.  The veteran reported he continued to 
abuse alcohol ever since service.  His diagnoses were 
depressive disorder with paranoid features and personality 
disorder (dependent and avoidant).  

In a March 1997 decision, the RO denied service connection 
for PTSD, on the basis that the evidence did not show that 
the veteran had a diagnosis of PTSD.  Later that month, the 
veteran expressed his disagreement with the decision, noting 
that he was receiving treatment at the VA for PTSD and that 
he had a verifiable stressor related to his condition.  

In May 1997, VA outpatient records show the veteran was seen 
in the mental hygiene clinic with a diagnosis of dysthymia 
and history of alcohol abuse.  He complained of recurrent 
recollections of his car accident.  

According to a July 1997 report by Dr. Thomas Lozinski, a 
psychologist, the veteran described his car accident in 
service and reported that he fought charges of manslaughter 
until the Marine Corps gave up and gave him a general 
discharge under honorable conditions.  He reported he once 
received Social Security disability benefits due to 
alcoholism but then lost his benefits and was on welfare.  
The diagnoses were moderate PTSD, alcohol abuse (in 
remission), and rule out antisocial personality disorder.  

In a July 1997 statement, the veteran noted that he was 
submitting Dr. Lozinski's medical report in support of his 
claim for service connection for PTSD.  (This statement was 
accepted as his timely filed substantive appeal.)  

In September 1997, the veteran was hospitalized at a VA 
facility for various reasons, including alcohol dependence.  

In a September 1997 letter, the RO requested the veteran to 
clarify the discrepancies in the record as to whether he was 
the driver or passenger of the car involved in a fatal motor 
vehicle accident in 1961.  

In a September 1997 statement, the veteran responded to the 
RO's request for clarification, confirming that he was the 
driver and that at the time of the accident he had panicked 
and claimed that he was a passenger.  He stated he suffered 
from PTSD and self-medicated with alcohol which led to 
alcoholism.  

On a June 1998 VA examination, the veteran stated he was 
never in a combat situation.  He related that during service 
he was the driver of a car involved in an accident that 
killed one passenger and severely injured himself and another 
passenger.  He said he had been drinking prior to the 
accident.  He indicated that charges of vehicular homicide 
and manslaughter were later dropped.  He complained of 
persistent depression, irritability, and sensations of guilt 
and low self-esteem.  The diagnoses were PTSD, major 
depressive disorder (psychosis related to PTSD), and 
personality disorder (paranoid).  The examiner stated the 
veteran had persistent sensations of guilt, low self-esteem, 
impaired sleep, nightmares of violence, and intrusive 
memories of the auto accident in service.   

In an October 1998 administrative decision, the RO determined 
after a review of the entire claims folder that the veteran's 
actions at the time of the October 1961 auto accident 
constituted willful misconduct.  The veteran was furnished 
notification of the decision by letter in October 1998.  

In an October 1998 decision, the RO denied service connection 
for PTSD, on the basis that the auto accident in service upon 
which a diagnosis of PTSD was made resulted from the abuse of 
alcohol and was not considered to have been incurred in the 
line of duty.  

In a November 1998 statement, the veteran expressed his 
disagreement with the RO's decision, stating that the RO 
failed to recognize his emotional condition due to the 
accident and that such a traumatic event led to PTSD and 
other conditions.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The evidence has been properly 
developed by the RO, and there is no further duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not the result of the 
veteran's own willful misconduct or (for claims filed after 
October 31, 1990) the result of the person's abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty unless 
such injury or disease was a result of the person's own 
willful misconduct or (for claims filed after October 31, 
1990) abuse of alcohol or drugs.  Willful misconduct means an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless desregard of its 
probable conseqences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), (n), 3.301.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

In this case, the veteran has a current diagnosis of PTSD (by 
a VA examiner), the symptomatology of which has been linked 
to a car accident during service.  Even assuming, without 
conceding, the validity of the diagnosis and linkage to 
service, service connection is precluded in light of the 
nature of the stressor and legal provisions concerning line 
of duty and willful misconduct.  

The record shows that the veteran was involved in a car 
accident in service in which he was injured, a second soldier 
injured, and a third soldier killed.  The driver of the car 
was apparently driving drunk, attempted to elude pursuing 
police at an excessive rate of speed, and engaged in other 
reckless operation of the vehicle such as running a stop sign 
and weaving down the highway.  These factors resulted in the 
accident and its consequences.  After the accident, the 
veteran initially gave conflicting accounts as to whether he 
was the driver, although the weight of the evidence from 
service, including the police report, indicates he was the 
driver and was driving under the influence of alcohol and 
operating the vehicle in a grossly unsafe manner.  Civilian 
authorities did not prosecute him, as it was believed he 
would be tried by military authorities, but the veteran was 
not tried by the military, and rather was discharged from 
service as unsuitable due to a personality disorder.  For 
many years after service, in dealing with the VA, he 
maintained that he was a passenger in the car, not the 
driver.  However, after he filed his claim for service 
connection for PTSD in 1995, he conceded many times, in 
statements requested by the RO and in treatment reports, that 
he indeed was the driver of the car at the time of the 
accident and that he had been drinking prior to the accident.  

The Board finds clear evidence that the car accident in 
service, and all disabilities claimed by the veteran from 
that accident (including claimed PTSD alleged to be due to 
the stressor of the accident) proximately result from both 
his abuse of alcohol and his other acts of willful 
misconduct.  It appears that the veteran was driving under 
the influence of alcohol, which led to the accident, and such 
constitutes willful misconduct.  Even if he were not driving 
drunk, his other behavior (including driving at an excessive 
rate of speed while attempting to elude police who were in 
pursuit) entailed deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences; such constituted willful misconduct; and the 
willful misconduct proximately caused the accident and 
claimed disability.  Regardless of whether a veteran's 
claimed disability is physical or psychiatric, when, as here, 
it is related to his act of willful misconduct, it must be 
concluded that the disability was not incurred in the line of 
duty, and service connection is precluded.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

